Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction1Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-19, drawn to a Computer Real Environment display recorder, classified in G06F 3/04185.
II. Claims 20-21, drawn to are drawn to a 3 dimensional display model for real environments., classified in G0F16/245.
III. Claims 22-28 are drawn to an insurance type interactive environment for insurance classified in G06Q 40/08
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination 3 has separate utility such as an insurance estimation facilitator.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Here it was agreed that claims 22-28 are directed to insurance applications whereas the other two claims are directed to display type applications. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Timothy Snowden on 12/22/21 a provisional election was made without  traverse to prosecute the invention III claims 22-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 22-28 are objected to because of the following informalities:  Non-transitory computer readable medium is preferred to “computer program product” which broadly might be construed as signals though the term “tangibly” is used. Furthermore, applicant should consider using the full term for non-generic abbreviations. For example API is standard but, QR and RE might be better represented by the full name to avoid confusion with QR code or Real Estate for example.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)22-28 are rejected under 35 U.S.C. 102a1  as being anticipated by US Patent 10,210577 to Davis.

As per claim 22 Davis discloses; 
a program of instructions tangibly embodied on at least one computer readable medium, wherein when the instructions are executed on at least one processor, Davis(fig. 2)
the at least one processor causes operations to be performed to generate at least one quotation request (QR)  Davis (col. 8 lines 45-50 quote requests)
from a plurality of records which are related to tangible property and are stored across a plurality of data stores, 
Davis(col. 7 lines 60-end contents of a property including tangible)
the operations comprising: providing a user an interactive real environment (RE) location interface;  Davis(col. 9, lines 1-10 interactive experience)
receiving input from the user sufficient to identify an RE;
determining a type of the QR being generated; 
Davis(col. 9 lines 25-35 disclose quote modules)
identifying at least one API through which the QR may be submitted to at least one vendor; identifying information related to the RE required by the at least one API; 
Davis(col. 9 insurance quotes is one function of the device)
locating at least some of the information related to the RE by identifying and retrieving records from the plurality of data stores; 
generating the QR from the information related to the RE; and submitting the QR to the at least one vendor through the at least one API.  
Davis(at least one vendor, col. 11 and 12, at least one requires only one, so a quoting device must receive a quote from at least one insurer, probably the one that provides the software)


As per claim 23 Davis discloses; The computer program product of claim 22, the operations further comprising: retrieving from a data store an inventory of tangible objects (TOs) associated with the RE; and selecting at least one TO to be included in the QR; and wherein: information related to the RE comprises information related to the at least one TO.  
Davis (col. 3 lines 5-15 object cataloging for insurance purposes in the home)

As per claim 24 Davis discloses; The computer program product of claim 23, wherein selecting at least one TO to be included in the QR comprises: presenting a user a representative map (RM) of a real environment (RE); presenting the inventory of TOs as a corresponding plurality of representative objects (ROs) in the RM; and receiving input from a user selecting at least one RO corresponding to the at least one TO.  
Davis(col. 3, location aware video, looks like a “map”, in fig. 5)

As per claim 25 Davis discloses; The computer program product of claim 24, the operations further comprising: storing at least one quotation into at least one record in a data store; and linking the at least one record to at least one RO associated with the at least one TO.  

As per claim 26 Davis discloses; The computer program product of claim 22, the operations further comprising: receiving a plurality of quotations in response to the at least one QR; parsing terms of the quotations; and generating therefrom a comparative quotation.  
Davis(col. 3 lines 5-10, at least one quote)


As per claim 27 Davis discloses; The computer program product of claim 26, wherein: parsing terms of the quotations comprises: identifying standard terms relevant to the type of QR; identifying terms in the received quotations; and evaluating whether each term is standard; and generating a comparative quotation comprises generating a standardized conversational comparison.  Col. 2 (lines 15-25)


As per claim 28 Davis discloses; The computer program product of claim 22, wherein: the type of the QR is insurance; and the at least one vendor is at least one insurance provider.
Col. (11, 12 Davis, insurance quotes are provided by insurance providers)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A search of the patent and non-patent literature revealed the following relevant references;

US Patent Publication 20170032466 to Feldman- virtual home supplemental insurance 
US Patent 11042944 to Spader Structural characteristic extraction
Journal of Systems Engineering and Electronics “Research on Insurance Pricing” 1999
Multivariate High Order Moments in multistate life insurance 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698